Citation Nr: 0721202	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to service connection for a colon disorder, to 
include Crohn's Disease, claimed as due to exposure to 
herbicides.


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.  In February 2006, the Board 
remanded the claim for further development.  Such was 
undertaken, and a supplemental statement of the case was 
issued in March 2007.  The case was then returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran was diagnosed with ulcerative proctitis in 
1992, ulcerative proctosigmoiditis in 2000, probable Crohn's 
colitis and constipation predominant irritable bowel type 
symptoms in 2002 and multiple aphthous ulcerations in 2004.

2.  The veteran's colon disorders manifested many years after 
service and have not been medically related to his service.


CONCLUSION OF LAW

The veteran's colon disorders were not incurred or aggravated 
in his active duty service; nor may they be so presumed.  28 
U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  In this case, where no competent 
evidence exists establishing that the veteran suffered an 
event, injury or disease in service, a medical opinion need 
not be sought.  See 38 C.F.R.  § 3.159(c)(4) (2006).  
Accordingly, VA has satisfied its duty to notify and assist 
the veteran.

Service Connection

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2006).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

There are three possible avenues for establishing service 
connection - direct service connection, presumptive service 
connection for chronic diseases, and service connection under 
the provisions applicable to veterans exposed to certain 
herbicide agents.  Each will be discussed in turn below. 

To establish direct service connection, three elements must 
be established.  There must be medical evidence of a 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the disability.  See 
38 C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service medical records are negative for diagnosis or 
treatment of a colon disorder or any associated symptoms.  
Furthermore, the veteran has stated that he was first 
diagnosed with a colon disorder, ulcerative proctitis, in 
1992.  See Statement in Support of Claim, January 2004.  
While records from this physician were not available, later 
medical records from Digestive Healthcare of Georgia 
reference this 1992 diagnosis.  See GI Follow Up Note, July 
1999.  The veteran has also reported experiencing symptoms 
which he believes to be consistent with this disorder, 
beginning as early as 1982.  See Statement in Support of 
Claim, January 2004.  These all post-date service by ten 
years or more.  Without an in-service injury or event, a 
nexus cannot be established.  Accordingly, the preponderance 
of the evidence is against the appellant's claim; the benefit 
of the doubt provision does not apply.  Direct service 
connection for a colon disorder is not warranted.

Presumptive service connection is applicable when certain 
chronic diseases are manifest to a compensable degree within 
one year following active service. 38 C.F.R. §§ 3.307, 3.309 
(2006).  The colon disorders with which the veteran has been 
diagnosed, do not qualify as one of the enumerated chronic 
diseases entitled to presumptive service connection.  38 
C.F.R. § 3.307(a)(3) (2006); 38 C.F.R. 
§ 3.309(a) (2006).  Accordingly, the veteran does not qualify 
for compensation under these provisions. 

Finally, veterans who are exposed to herbicide agents during 
active service and develop certain, enumerated diseases, 
within the time frames set forth in the regulations, are 
entitled to presumptive service connection for those 
diseases.  38 C.F.R. § 3.309(e) (2006).  Specifically, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

The veteran's DD Form 214, Report of Transfer or Discharge, 
confirms that he served in Vietnam from July 1970 to October 
1971.  Accordingly, it is presumed that the veteran was 
exposed to herbicides.  The colon disorders with which the 
veteran has been diagnosed, however, do not qualify as one of 
the enumerated diseases entitled to presumptive service 
connection due to herbicide exposure.  See 38 C.F.R. § 
3.309(e) (2006).  There is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary of Veterans Affairs has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 67 Fed. Reg. 42600-42608 (2002).  In this regard, 
because none of the veteran's colon disorders is listed among 
the disorders enumerated in 38 C.F.R. § 3.309(e), the veteran 
does not qualify for compensation under these provisions. 






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a colon disorder, to 
include Crohn's disease, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


